Citation Nr: 1758582	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-16 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with alcohol and substance abuse (herein PTSD), rated as 30 percent disabling prior to July 21, 2014, and as 70 percent disabling thereafter.  

2.  Entitlement to service connection for a respiratory disability, claimed as bronchitis with coughing, to include as due to service in the Southwest Asia Theater of Operations.   

3.  Entitlement to service connection for a disability manifested by fatigue, claimed as chronic fatigue syndrome, to include as due service in the Southwest Asia Theater of Operations.

4.  Entitlement to service connection for a disability manifested by joint pain, muscle pain, and neurological symptoms, claimed as fibromyalgia, to include as due to service in the Southwest Asia Theater of Operations..

5.  Entitlement to service connection for obstructive sleep apnea.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.  He also had a period of service from November 2006 to May 2007, but received an uncharacterized discharge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran withdrew his request for a Board hearing in May 2015.  

The claim was remanded in August 2016 for additional development.  Unfortunately, the requested development has not yet been completed.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the August 2016 remand, the Board noted that service treatment records from the Veteran's period of active duty service from September 1989 to September 1992 were not of record and requested that the records be obtained upon remand.  The Board acknowledges that a specific order was not included regarding this action.  However, the importance of and need for these records remains.  Therefore, upon remand, the service treatment records for the Veteran's only period of active duty service with subsequent honorable discharge must be obtained and associated with the claims file.  

Review of the claims file indicates that the Veteran has recently spent time in prison.  An April 2016 record indicates that the Veteran was incarcerated effective September 8, 2015.  VA treatment records further note additional periods of incarceration for alcohol and substance abuse-related altercations or incidents.  Records have not been requested from the prison facility where the Veteran has recently spent time.  As these records are relevant, they must be obtained.  

Moreover, as the record suggests that the Veteran's service-connected PTSD may have worsened since the last VA examination in July 2014, the Board finds that a new VA examination is necessary to assess the current severity of the disability.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)) (a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability).  

In terms of the examinations ordered in the remand regarding the disabilities claimed as due to service in the Southwest Asia Theater of Operations, the Board finds that the opinion obtained is inadequate.  The examiner simply stated that there was no evidence of chronic multisymptom disease patterns identified that day that could be related to his service in Southwest Asia.  The examiner did not comment or even note the symptoms regarding fatigue, muscle and joint pain, and neurologic symptoms reported by the Veteran and noted, in part, by the Board's remand.  Moreover, the Board notes that an opinion regarding the presence of a chronic multisymptom disease pattern is only part of the opinion requested in the remand.  As such, the issues must be remanded in order to obtain the requested opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Obtain all outstanding treatment records from the Veteran's periods of incarceration. 

3.  Obtain all treatment and personnel records associated with the Veteran's service from September 1989 to September 1992.  

4.  Provide the Veteran for a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected PTSD with alcohol and substance abuse disability.  

The claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included in the examination report.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-disability.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  Provide the Veteran with a VA examination to assess the nature and etiology of the claimed respiratory disability, disability manifested by fatigue, and disability manifested by multiple joint point, muscle pain, and neurologic symptoms.    

The claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included in the examination report.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current respiratory symptoms, fatigue symptoms, multiple joint pain, muscle pain, and neurologic symptoms are due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service.  

If the current respiratory symptoms, fatigue symptoms, multiple joint pain, muscle pain, and neurologic symptoms are not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the symptoms represent an objective indication of chronic disability that can br characterized as an undiagnosed illness related to the Veteran's Persian Gulf War service.  
In formulating the above opinions, the examiner should comment on the Veteran's reports of respiratory symptoms, fatigue symptoms, multiple joint pain, muscle pain, and neurologic symptoms in the years since discharge from service and ever since.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The absence of evidence of treatment of multiple joint pain in service cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).




